ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant takes us to task for not having discussed his point five set forth in his original brief. The complaint there regis*135tered is that this case was tried on September 25 but that final judgment was not entered until November 20, which was during a subsequent term.
An examination of the record does not support appellant’s point. Therein we find that a motion to quash the appearance bond and the writ of scire facias was filed on September 11. This was accompanied by an answer of the sureties. The order overruling the same shows that it was presented to the court on September 25 and that he heard evidence on the motions and that he took no action thereon until November 20. The final judgment was entered on November 20, reciting that the case came on to be heard the same day. The final judgment recited that the court heard the pleadings and the evidence on that day. While it is true that the motion to quash was presented at the previous term and evidence heard and the court did not rule on this motion until the date of this trial, the evidence all being before the court and being undisputed, we know of no rule of law which would prevent the parties from submitting the case to the court on such record.
This is not the rendering of a judgment on a trial held at a former term but, as stated in the judgment, was a trial held that day.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.